DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 
Information Disclosure Statement
The non-patent literature publications cited in the IDS dated 04-15-2022 (page 2, documents 1 and 6) have not been considered, because English translation of the publications has not been provided by the Applicant. 	The non-patent literature publication (page 2, document 2) has not been considered because the text of the document is not legible.  	The non-patent literature publication cited in the IDS (document 5) is a transcript of a Hearing. It is noted that if lengthy documents are cited in the IDS, concise explanations (especially those which point out the relevant pages and lines) are helpful to the Office, particularly where documents are lengthy and complex and applicant is aware of a section that is highly relevant to patentability.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim(s) 18 and 22-34 is/are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 18 recites the limitation "a cultivation vessel comprising a mammalian cell culture medium" in line 2, and "at least one inlet for adding one or more solutions, wherein the one or more solutions comprise fresh nutrient medium" in lines 8-9. It is not clear whether the claimed “cell culture medium” is an element of the claimed device or a material that is added to the device. The limitation "a cultivation vessel comprising a mammalian cell culture medium" appears to claim that the "cell culture medium" being an element of the claimed device, while the limitation "at least one inlet for adding one or more solutions, wherein the one or more solutions comprise fresh nutrient medium" appears to define the “medium” as a material worked upon and not an element of the claimed device. Moreover, it is unclear if the “fresh nutrient medium” added to the device forms the “mammalian cell culture medium” or they are different mediums. For examination purposes, the limitation is interpreted that the cell culture medium is added to the claimed device. Further clarification is requested and appropriate correction is required.
Claims 22-34 are rejected by virtue of their dependency upon a rejected base claim.
Claim Rejections - 35 USC § 103
The following is a quotation of pre-AIA  35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains. Patentability shall not be negatived by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under pre-AIA  35 U.S.C. 103(a) are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims under pre-AIA  35 U.S.C. 103(a), the examiner presumes that the subject matter of the various claims was commonly owned at the time any inventions covered therein were made absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and invention dates of each claim that was not commonly owned at the time a later invention was made in order for the examiner to consider the applicability of pre-AIA  35 U.S.C. 103(c) and potential pre-AIA  35 U.S.C. 102(e), (f) or (g) prior art under pre-AIA  35 U.S.C. 103(a).
Claims 18, 22-27, 29-30 and 32-34 are rejected under 35 U.S.C. 103(a) as being unpatentable over Swartz (previously cited, US 5,633,165) in view of Borremans (previously cited, WO 2008/145729 A1).
Regarding claims 18, 27, 30 and 32, Swartz discloses a system for culturing cells (see col. 6, lines 35-45), comprising:  	a cultivation vessel (see FIG. 1: vessel (1); col. 16, lines 40-45);  	a vertical stirrer shaft along a middle axis of the cultivation vessel (see FIG. 1: shaft (7);  	a stirrer system consisting of two impellers (see FIG. 1: impellers (3,5); col. 16, lines 40-47);  	a gas feed at the bottom of the cultivation vessel (see FIG. 1: inlet means (11); col. 16, lines 47-50); and 	at least one inlet for adding one or more solutions, wherein the one or more solutions comprises fresh nutrient medium (i.e., fresh medium carbon/energy source (meets the instant fresh nutrient medium) is added to the vessel (1) via inlet 17; FIG. 1: inlet (17); col. 16, lines 63-65). 	Swartz does not explicitly disclose wherein the stirrer element consists of two radially-conveying stirrer elements and one axially-conveying stirrer element arranged above one another on the vertical stirrer shaft, wherein the axially-conveying stirrer element is arranged above the radially-conveying stirrer elements.  	Borremans discloses a stirrer system comprising a reaction tank and a stirrer system consisting of two radially-conveying stirrer elements and one axially-conveying stirrer element arranged above one another on the vertical stirrer shaft, wherein the axially-conveying stirrer element is arranged above the radially-conveying stirrer elements (see page 1, line 28 to page 2, line 21). Borremans discloses that such stirrer system facilitates good mixing in the liquid within the reactor by efficiently dispersing gas bubbles in the liquid within the reactor.  	In view of Borremans, it would have been obvious to one of ordinary skill in the art at the time of the effective filing date have employed the stirrer system of Borremans with the cultivation vessel of Swartz for the purpose of facilitating good mixing of gases in the liquid within the reactor by efficiently dispersing gas bubbles in the liquid within the reactor, as suggested by Borremans (see page 1, line 28 to page 2, line 21). 	Furthermore, it is noted that the recitation of functional language "e.g., for culturing mammalian cells" is not given patentable weight in an apparatus claim. It is further noted that a recitation directed to the manner in which a claimed apparatus is intended to be used does not distinguish the claimed apparatus from the prior art, if the prior art has the capability to so perform. Apparatus claims must distinguish from the prior art in terms of structure rather than function (see MPEP 2114). The prior art discloses all of the structural features of the claimed device comprising the claimed vessel and stirrer system and thus since the structure is the same, the claimed functions are apparent. 	Swartz does not explicitly disclose wherein the cell culture within the cultivation vessel includes mammalian cells within a mammalian cell culture medium. However, Swartz does disclose wherein the cultivation vessel includes cells within a cell culture media (see, e.g., Claim 1). It would therefore have been obvious to one of ordinary skill in the art at the time of the invention to have modified the cell culture of Swartz such that the cell culture comprises mammalian cells within a mammalian cell culture medium. One of ordinary skill in the art would have been motivated to have made said modification for the purpose of culturing mammalian cells. 	
Regarding claim 22, modified Swartz discloses wherein the stirrer system consists of two disk stirrers or two Rushton turbines as the radially-conveying stirrer elements (Rushton type stirrer including at least two blades on a disk; see page 14, ll. 35 to page 15, ll. 5), and one inclined-blade stirrer as the axially-conveying stirrer element (see page 8, ll. 24-25; page 9, ll. 21-35; page 14, ll. 35 to page 15, ll. 5).
Regarding claim 23, modified Swartz discloses wherein the radially-conveying stirrer elements have between 2 and 8 stirrer blades (see page 14, ll. 35 to page 15, ll. 2), and the axially-conveying stirrer element has between 2 and 10 stirrer blades (see claims 1 and 5; page 15, ll. 3-5).
Regarding claim 24, modified Swartz discloses wherein all the conveying stirrer elements have the same diameter d (see page 11, ll. 16-21).
Regarding claim 25, modified Swartz discloses wherein the ratio of the diameter d of the stirring elements to the diameter D of the cultivation vessel is in the range of from 0.32 to 0.35 (see page 10, ll. 35 to page 11, ll. 11).
Regarding claim 26, modified Swartz discloses wherein the pitch of the stirrer blades of the axially-conveying stirrer element is between 10° and 80° relative to the stirrer shaft (see page 8, ll. 24-26; page 9, ll. 33-35).
Regarding claim 29, the materials within the cultivation vessel are material worked upon and not an element of the claimed device. Further, it would have been obvious to one of ordinary skill in the art at the time of the invention to have filled the cultivation tank to desired height to arrive at the claimed invention. 
Regarding claim 33, modified Swartz does not literally define the volume of the cultivation vessel, however, changes in the size of the closed volume in the container of modified Swartz would have been a matter of an engineering design choice which a person of ordinary skill in the art would have found obvious since the claimed device would not perform differently than the prior art device of brooks (In re Rose, 220 F. 2d 459, 105 USPQ 237 (CCPA 1955)). See MPEP 2144.04 IV.A.
Regarding claim 34, modified Swartz does not explicitly disclose wherein the type of mammalian cells in the cultivation vessel includes CHO cells, BHK cells, NSO cells, COS cells, PER.C6 cells, Sp2/0 cells, HEK 293 cells, or hybridoma cells. However, it would have been obvious to one of ordinary skill in the art at the time of the effective filing date to have substituted the mammalian cells in the vessel of modified Swartz with cell including CHO cells, BHK cells, NSO cells, COS cells, PER.C6 cells, Sp2/0 cells, HEK 293 cells, or hybridoma cells, because such modification would have been the simple substitution of one known cells for another for the predictable result of culturing desired cells. 
Claim 26 is rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Swartz in view of Borremans as applied to claim 18 above, and further in view of Wilt (previously cited; US 4,438,074) (hereinafter “Wilt”).
Regarding claim 26, modified Swartz discloses the device according to claim 18. 	Assuming arguendo that Borremans fails to disclose wherein the pitch of the stirrer blades of the axially-conveying stirrer element is between 10° and 80° relative to the stirrer shaft. However, Borremans does disclose wherein the blades of the axially-conveying elements are inclined with respect to the plane of rotation (see, e.g., page 8, ll. 24-26). 	Wilt discloses a vessel (11) comprising a stirrer system including a vertical shaft (15) and axially-conveying stirrer element (18,19; see Wilt at FIG. 1; col. 2, ll. 20-22). The axially-conveying stirrer element have a pitch of at least 15 º with respect to the shaft (see Wilt at col. 2, ll. 30-38; col. 4, ll. 19-24). 	In view of Wilt, it would have been obvious to one of ordinary skill in the art at the time of the invention to have modified arrangement of the axially-conveying stirrer element on the shaft of modified Swartz with the claimed pitch so as to provide desired fluid flow profile within the vessel, as disclosed by Wilt (see Wilt at col. 4, ll. 19-24).
Claim 28 is rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Swartz in view of Borremans as applied to claim 27 above, and further in view of Kearns et al. (previously cited; US 5,286,646).
Regarding claim 28, modified Swartz discloses the device according to claim 27. 	Modified Swartz does not explicitly disclose a dialysis module located within the cultivation vessel.  	Kearns discloses a device capable of culturing mammalian cells.  Kearns further discloses a semipermeable membrane (i.e., dialysis module) which defines a space separated from the bioreactor by the semipermeable membrane. The semipermeable membrane is selected so that the cells and large molecules, such as proteinaceous materials, cannot pass through the membrane, but remain in the bioreactor (Abstract).  Kearns further discloses an agitator with radially-conveying elements and axially-conveying elements with stirrer blades being used in conjunction with the dialysis module. 	In view of Kearns, it would have been obvious to a person of skill in the art at the time the invention was made to add the dialysis module disclosed by Kearns to the vessel of modified Swartz in order to provide a simple and economic device for culturing cells which makes possible an increased cell density and consequently, an increased product yield (se Kearns at col. 3 lines 55-60).
Claim 31 is rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Swartz in view of Borremans as applied to claim 18 above, and further in view of Hodge et al (US 2005/0272146) (hereinafter “Hodge”).
Regarding claim 31, modified Swartz discloses the device according to claim 18. 	 Modified Swartz does not explicitly disclose a heat exchange jacket.  	Hodge discloses a bioreactor comprising a heat exchange jacket (see ¶ [0029]; claim 9).  	In view of Hodge, it would have been obvious to one of ordinary skill in the art at the time of the invention to have incorporated the heat exchange jacket of Hodge into the cultivation vessel of modified Swartz for the purpose of maintaining the cell culture at optimum culturing conditions. 
Response to Arguments
Applicant's arguments filed on April 15, 2022 have been fully considered but they are not persuasive. 
Applicant argues that a person of skill in the art would not have arrived at the claimed devices requiring a mammalian cell cultivation medium, and in some embodiments further requiring mammalian cells based on the disclosures of Swartz and Borremans, with a reasonable expectation of success (page 5 of the Remarks filed on April 15, 2022).
In response, as discussed in the previous Office action, Swartz is directed a device for culturing cells in a culture vessel. Swartz discloses that the cells being cultured within the vessel are bacteria cells. However, other types of cells including mammalian cells can be cultured within the culture vessel of Swartz. In fact, nothing in Swartz that precludes from culturing other types of cells within the cultivation vessel. It would therefore have been obvious to one of ordinary skill in the art to have replaced the cells within the vessel of Swartz with mammalian cells for the purpose of culturing mammalian cells. Further, such modification would have been the simple substitution of one known type of cells for another for the predictable result of culturing desired cells. Moreover, the use of cultivation vessels having stirrers therein for culturing bacterial cells and mammalian cells are well-known in the art, as disclosed by Kearns (col. 1, ll. 52-58). Thus, one of ordinary skill in the art would have been able to employ a vessel having a stirrer therein such as the vessel of modified Swartz to culture mammalian cells with reasonable expectation of success. Moreover, Applicant has not provided any convincing evidence showing how the device of modified Swartz is incapable of culturing other cells such as mammalian cells. Moreover, it should be noted that the claimed invention is directed to a device and not to a process of culturing mammalian cells. Applicant’s argument is not persuasive.
As to the Applicant’s argument regarding claim 29, in response, as discussed in the above under the  35 U.S.C. 112(b) rejection, claim 18 appears to require the culture medium as an element of the claimed device, while at the same time requiring the medium to be added to the device. Claim 29 depends from claim 18, and thus, the  fresh nutrient medium being added to the cultivation vessel is treated as a material worked upon and not an element of the claimed device. Moreover, Swartz does disclose wherein the cultivation vessel includes cells within a cell culture media at a filling level (9). See, e.g., Claim 1; col. 16, 45-47. Moreover, the use of cultivation vessels having culture medium and stirrers therein for culturing bacterial cells and mammalian cells are well-known in the art, as disclosed by Kearns (col. 1, ll. 52-58). As to the Applicant’s argument that the claimed ratio of filling height to the diameter of the cultivation vessel is different than the recommended ratio by the documents cited in the background section of the instant specification and thus critical to the mammalian cell culture is not persuasive. All of the applied references disclose a ratio of filing height of a medium within the cultivation vessel to diameter of the vessel (e.g., FIG. 1 of Swartz; FIG. 2 of Kearns). It would therefore have been obvious to one of ordinary skill in the art at the time of the invention to have filled the cultivation tank with fresh culture medium to the desired height to arrive at the claimed invention. 	In response to applicant's argument that the examiner's conclusion of obviousness is based upon improper hindsight reasoning, it must be recognized that any judgment on obviousness is in a sense necessarily a reconstruction based upon hindsight reasoning.  But so long as it takes into account only knowledge which was within the level of ordinary skill at the time the claimed invention was made, and does not include knowledge gleaned only from the applicant's disclosure, such a reconstruction is proper.  See In re McLaughlin, 443 F.2d 1392, 170 USPQ 209 (CCPA 1971). Applicant’s argument is not persuasive. 
With respect to claims 26, 28 and 31, Applicant refers to the arguments presented with respect to claims 18 ad 29  as presented earlier. In response, Applicant is directed to the reasons indicated above regarding why Applicant’s arguments are not persuasive and combinations of the cited references are proper.
Conclusion
 	Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to LIBAN M HASSAN whose telephone number is (571)270-7636.  The examiner can normally be reached on 8:30 AM - 5:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Michael Marcheschi can be reached on 5712721374.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/LIBAN M HASSAN/Primary Examiner, Art Unit 1799